UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7523



GEORGE JOHNSON,

                                              Plaintiff - Appellant,

          versus


PUBLIC SAFETY AND CORRECTIONAL SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-2682-WDQ)


Submitted:   January 27, 2005              Decided: February 4, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we deny

Johnson’s motions for general relief and affirm for the reasons

stated by the district court.   See Johnson v. Pub. Safety & Corr.

Servs., No. CA-04-2682-WDQ (D. Md. Aug. 24, 2004).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -